Citation Nr: 1639134	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-17 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to retroactive dependency and indemnity compensation (DIC) benefits based on the cause of the Veteran's death for the period from May [redacted], 1997 to December [redacted], 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  He died in May 1997.  The appellant was his surviving spouse, but remarried on December [redacted], 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The January 2011 rating decision granted service connection for the cause of the Veteran's death; however, benefits were not found to be payable as the appellant had remarried in December 2004.  The rating decision further indicated that the Veteran's date of death was May [redacted], 1997, which was prior to the date of the law
change permitting service connection for ALS on a presumptive basis.  An effective date was not indicated as the RO found that, since the appellant had remarried in 2004 (after the veteran's death), such benefits were found not to be payable.  See also June 2012 statement of the case.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran died of amyotrophic lateral sclerosis (ALS) in May 1997.

2.  Effective September [redacted], 2008, VA issued a new liberalizing regulation which established a presumption of service connection for any veteran who developed ALS at any time after separation from service.
3.  The appellant filed a claim to reopen service connection for the cause of the Veteran's death on September [redacted], 2010. 

4.  The appellant remarried on December [redacted], 2004.  


CONCLUSION OF LAW

The claim for retroactive dependency and indemnity compensation (DIC) benefits based on the cause of the Veteran's death for the period from May [redacted], 1997 to December [redacted], 2004 is without legal merit.  38 U.S.C.A. § 5110 (West 2014); 
38 C.F.R. §§ 3.114, 3.152, 3.318, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that VA's duties to notify and assist have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. The Board finds that such is the case here.  Application of pertinent provisions of the law and regulations will determine the outcome.  No amount of additional evidentiary development would change the outcome of the claim; therefore no additional notice or assistance on the part of VA is necessary.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) and Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim"). 

Laws and Analysis

The appellant has asserted that she is entitled to retroactive benefits for the grant of service connection for the cause of the Veteran's death.  Specifically, she is seeking benefits from May [redacted], 1997 (the date of the Veteran's death) to December [redacted], 2004 (the date she remarried). 

Generally, the effective date of an evaluation and award of pension, compensation, or Dependency and Indemnity Compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  

An exception applies where DIC compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue.  In this instance, the effective date shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114 (a).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

To be eligible for a retroactive award under § 3.114, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  The provisions of § 3.114 are applicable to original and reopened claims as well as claims for increase.  38 C.F.R. § 3.114 (a).

The basic facts in this case are not in dispute.  The Veteran died on May [redacted], 1997.  His death certificate indicates that the immediate cause of his death was due to ALS.  

The appellant remarried on December [redacted], 2004.  See Appellant's September 2010 Application for DIC benefits. 

In a January 2011 rating decision, the RO granted service connection for the cause of the Veteran's death based on a liberalizing law for ALS.  38 C.F.R. § 3.318 (2015).  However, DIC benefits were found not to be payable as the appellant had remarried in December 2004, prior to the liberalizing regulation for ALS.  

In this regard, effective September [redacted], 2008, VA issued a new liberalizing regulation, 38 C.F.R. § 3.318, which established a presumption of service connection for any Veteran who developed ALS at any time after separation from service.  See 73 Fed. Reg. 54691-01 (effective Sept. 23, 2008).  The effective date of the liberalizing regulation was September [redacted], 2008, the date the regulation was published.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. §§ 3.114, 3.400(p). 

Furthermore, both the interim final rule and the final rule provide that, in accordance with 38 U.S.C.A. § 5110 (g) (i.e., the statutory section governing effective dates assigned pursuant to liberalizing laws), the effective date of benefits awarded pursuant to this rule will be assigned in accordance with the facts found, but cannot be earlier than the effective date of this rule, or the date one year prior to the date of application, whichever is later.  Id.  

Significantly, moreover, in the comments section to the final rule, VA specifically addressed survivor benefits, stating that, although a Veteran's survivor who establishes that the Veteran died from ALS before September [redacted], 2008 may be eligible for DIC pursuant to the new 38 C.F.R. §  3.318 , the survivor would not be entitled to any retroactive benefits before September [redacted], 2008.  See 74 Fed. Reg. 57072-01 (Nov. 4, 2009).

In the present case, the effective date for the award of DIC benefits cannot be earlier than the effective date of the liberalizing regulation for ALS (i.e., September [redacted], 2008), or the date one year prior to the date of the appellant's application (i.e., September 24, 2009).  In accordance with 38 U.S.C.A. § 5110(g), the later of these two dates is September, 24, 2009.  Accordingly, the proper effective date for the appellant's DIC benefits would be September 24, 2009.  However, the appellant has not been awarded DIC benefits beginning September 24, 2009 as she remarried in December 2004.  See 38 U.S.C.A. § 101(3) (West  2014); 38 C.F.R. §§ 3.1 (j), 3.50(b) (2015) (A "surviving spouse" is a person who has not remarried).

The appellant argues the Nehmer line of cases are applicable to this case.  With respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2015).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  However, the Nehmer line of cases and the implementing regulation apply only to diseases presumed to be caused by herbicide exposure.  

In this case, although the Veteran served in the Republic of Vietnam and was therefore presumed to have been exposed to herbicides, he was not a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816 (b)(1) because he was not shown to have a "covered herbicide disease" within the meaning of 38 C.F.R. § 3.816 (b)(2).  Specifically, ALS is not a covered herbicide disease; therefore, the appellant is not eligible for an earlier effective date under 38 C.F.R. § 3.816 (c)(1).  See also 38 C.F.R. § 3.309(e) (2015).  As such, the rules under the Nehmer line of cases regarding effective dates do not apply to this case.  

For these reasons, there is no legal basis on which to award retroactive DIC benefits for the period from May [redacted], 1997 to December [redacted], 2004.  While she requests benefits for the time period between the Veteran's death and her remarriage in 2004, again, the effective date can be no earlier than the change in VA's law regarding ALS as a presumptive condition, which was September 2008.  However, since her remarriage occurred prior to the change in law, she was no longer eligible for benefits when the law changed.

While the Board is sympathetic to the appellant's claim, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Accordingly, the Board finds that the claim for retroactive DIC benefits based on the cause of the Veteran's death for the period from May [redacted], 1997 to December [redacted], 2004 is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Retroactive DIC benefits based on the cause of the Veteran's death for the period from May [redacted], 1997 to December [redacted], 2004 are denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


